Exhibit 10.A(iii)

 

AMENDMENT NO. 1

 

Dated as of August 13, 2004

 

to

 

LOCAL CURRENCY ADDENDUM

 

dated as of June 23, 1998

 

THIS AMENDMENT NO. 1 dated as of August 13, 2004, (“Amendment”) is entered into
by and among ECOLAB INC., a Delaware corporation (the “Company”), ECOLAB FINANCE
PTY LIMITED (ACN 082 979 655) (“Ecolab Finance PTY”), the Local Currency Banks
party from time to time to the Local Currency Addendum referred to below (the
“Local Currency Banks”), CITICORP USA, INC., as administrative agent under the
Credit Agreement referred to below (the “Agent”) and CITISECURITIES LIMITED (ACN
008 489 610), as local currency agent (the “Local Currency Agent”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in that certain Multicurrency Credit Agreement dated as
of September 29, 1993, as amended and restated as of August 13, 2004 (the
“Credit Agreement”), among the Company, Ecolab Finance PTY, Ecolab PTY Limited
(ACN 000 449 990), the financial institutions party thereto as Banks, the Agent,
Citibank International plc, as Euro-Agent, JPMorgan Chase Bank, as Syndication
Agent and Credit Suisse First Boston, as Documentation Agent.

 

PRELIMINARY STATEMENT

 


A.                                   THE COMPANY, ECOLAB FINANCE PTY, CITIBANK,
N.A. (AS PREDECESSOR TO THE AGENT), THE LOCAL CURRENCY BANKS AND THE LOCAL
CURRENCY AGENT ARE PARTIES TO A LOCAL CURRENCY ADDENDUM DATED AS OF JUNE 23,
1998 (THE “LOCAL CURRENCY ADDENDUM”) TO THE CREDIT AGREEMENT, PURSUANT TO WHICH
THE LOCAL CURRENCY BANKS HAVE AGREED TO MAKE LOCAL CURRENCY ADVANCES TO THE
COMPANY AND ECOLAB FINANCE PTY.


 


B.                                     THE COMPANY, ECOLAB FINANCE PTY, THE
AGENT, THE LOCAL CURRENCY BANKS AND THE LOCAL CURRENCY AGENT HAVE AGREED TO
AMEND THE LOCAL CURRENCY ADDENDUM ON THE TERMS AND SUBJECT TO THE CONDITIONS
HEREINAFTER SET FORTH.


 

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Ecolab Finance PTY, the Agent, the Local Currency
Banks and the Local Currency Agent, agree as follows:

 


SECTION 1.                                AMENDMENT TO LOCAL CURRENCY ADDENDUM. 
EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN AND SUBJECT TO THE FULFILLMENT OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 2., THE LOCAL CURRENCY ADDENDUM IS
AMENDED AS FOLLOWS:


 


(A)                                  THE DEFINITION OF “CREDIT AGREEMENT” IN
SECTION 1.01 IS DELETED AND REPLACED BY THE FOLLOWING:

 

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Multicurrency Credit Agreement dated as of
September 29, 1993, as amended and restated as of August 13, 2004, among Ecolab
Inc., the Borrowing Subsidiaries from time to time party thereto, the financial
institutions from time to time party thereto as Banks, Citicorp USA, Inc., as
Administrative Agent, Citibank International plc, as Euro-Agent, JPMorgan Chase
Bank, as Syndication Agent and Credit Suisse First Boston, as Documentation
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 


(B)                                 THE TABLE OF LOCAL CURRENCY COMMITMENTS ON
SCHEDULE I IS DELETED AND THE FOLLOWING IS SUBSTITUTED THEREFOR:

 

Local Currency Bank Name

 

Local Currency
Commitment

 

 

 

Citicorp USA, Inc.

 

US $ 61,220,000*

JPMorgan Chase Bank

 

US $ 61,220,000*

Credit Suisse First Boston

 

US $ 53,560,000*

 

 

 

Local Currency Facility Aggregate Commitment

 

US $ 176,000,000**

 

--------------------------------------------------------------------------------

*Less, in each case, the Local Currency Advances outstanding from such Local
Currency Bank under the Ecolab PTY Addendum.

 

**Less the aggregate Local Currency Advances outstanding under the Ecolab PTY
Addendum.


 


(C)                                  THE LIST OF APPLICABLE LOCAL CURRENCY
LENDING OFFICES ON SCHEDULE I IS DELETED AND THE FOLLOWING IS SUBSTITUTED
THEREFOR:

 

Local Currency Bank Name

 

Applicable Local
Currency Lending Office

Citicorp USA, Inc.

 

Level 10 Citibank Centre
1 Margaret Street
Sydney, New South Wales

 

 

Attention:

Vice President,
Corporate Finance

 

 

Telecopy No.:  612-9262-2520

 

 

 

JPMorgan Chase Bank

 

1 O’Connell Street
Sydney, New South Wales
Attention:  Grant Bolam
Telecopy No.:  612-9551-6359

 

2

--------------------------------------------------------------------------------


 

Credit Suisse First Boston

 

101 Collins Street, Level 27
Melbourne, Victoria 3000

 

 

 

Attention:

Malcolm White,
Head of Credit
Administration

 

 

 

Telecopy No.:  613-928-01-844

 

 


(D)                                 THE TABLE OF APPLICABLE MARGINS IN THE
DEFINITION OF “APPLICABLE MARGIN” ON SCHEDULE II IS DELETED AND THE FOLLOWING IS
SUBSTITUTED THEREFOR:

 

Credit Rating

 

Applicable Margin
(Rate per Annum)

 

 

 

 

 

A+ or better (S&P) or
A1 or better (Moody’s)

 

0.140

%

 

 

 

 

Below A+ (S&P) and A1 (Moody’s) but
A (S&P) or
A2 (Moody’s)

 

0.180

%

 

 

 

 

Below A (S&P) and A2(Moody’s)
but
A- (S&P) or
A3 (Moody’s)

 

0.220

%

 

 

 

 

Below A- (S&P) and A3 (Moody’s)
but
BBB+ (S&P) or
Baa1 (Moody’s)

 

0.335

%

 

 

 

 

Below BBB+ (S&P) and Baa1 (Moody’s)

 

0.425

%

 


SECTION 2.                                CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE AND SHALL BE DEEMED EFFECTIVE AS OF THE DATE FIRST ABOVE
WRITTEN UPON RECEIPT BY THE AGENT OF SIX (6) COPIES OF THIS AMENDMENT DULY
EXECUTED BY EACH OF THE COMPANY, ECOLAB FINANCE PTY, THE LOCAL CURRENCY BANKS
AND THE LOCAL CURRENCY AGENT.


 


SECTION 3.                                REPRESENTATION AND WARRANTY OF ECOLAB
FINANCE PTY.  IN ORDER TO INDUCE THE LOCAL CURRENCY BANKS TO EXECUTE AND DELIVER
THIS AMENDMENT, ECOLAB FINANCE PTY HEREBY REPRESENTS TO THE LOCAL CURRENCY BANKS
THAT AS OF THE DATE HEREOF, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE III OF THE LOCAL CURRENCY ADDENDUM ARE TRUE AND CORRECT AND ECOLAB
FINANCE PTY IS IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF THE
LOCAL CURRENCY ADDENDUM.


 


SECTION 4.                                REFERENCE TO AND EFFECT ON THE LOCAL
CURRENCY AMENDMENT.  UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN
THE LOCAL CURRENCY ADDENDUM TO “THIS

 

3

--------------------------------------------------------------------------------


 

Addendum”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Local Currency Addendum as modified hereby, and each
reference to the Local Currency Addendum in any other document, instrument or
agreement shall mean and be a reference to the Local Currency Addendum as
modified hereby.


 


SECTION 5.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE OTHER REMAINING TERMS OF THE
CREDIT AGREEMENT AND THE LOCAL CURRENCY ADDENDUM AND THE LAWS OF THE STATE OF
NEW YORK.


 


SECTION 6.                                PARAGRAPH HEADINGS.  THE PARAGRAPH
HEADINGS CONTAINED IN THIS AMENDMENT ARE AND SHALL BE WITHOUT SUBSTANCE, MEANING
OR CONTENT OF ANY KIND WHATSOEVER AND ARE NOT A PART OF THE AGREEMENT AMONG THE
PARTIES HERETO.


 


SECTION 7.                                COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

[This space intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

ECOLAB INC.

 

 

 

By:

/s/ Mark D. Vangsgard

 

Name:

Mark D. Vangsgard

 

Title:

Vice President & Treasurer

 

 

 

Signed, sealed and delivered by Mark D. Vangsgard as attorney for Ecolab Finance
PTY Limited (ANC 082 979 655) under power of attorney dated August 13, 2004, in
the presence of

 

 

 

/s/David F. Duvick

 

(Witness)

 

 

 

David F. Duvick

 

(Name)

 

 

 

6525 Wilryan Avenue, Edina, MN 55439

 

(Address)

 

 

 

Attorney

 

(Occupation)

 

 

 

Mark D. Vangsgard

 

By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/Carolyn Sheridan

 

Name:

Carolyn Sheridan

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

By:

/s/Laura J. Cumming

 

Name:

Laura J. Cumming

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch

 

 

 

By:

/s/Karl Studer

 

Name:

Karl Studer

 

Title:

Director

 

 

 

By:

/s/Karim Blasetti

 

Name:

Karim Blasetti

 

Title:

Associate

 

 

 

 

 

CITISECURITIES LIMITED (ACN 008 489
610)  as the Local Currency Agent

 

 

 

By:

/s/Loma Saker

 

Name:

Loma Saker

 

Title:

Assistant Vice President (ID 61733)

 

 

 

By:

/s/Karen Langworthy

 

Name:

Karen Langworthy

 

Title:

Vice President

 

 

 

 

 

CITICORP USA, INC. as the Agent

 

 

 

By:

/s/William S. Timmons, III

 

Name:

William S. Timmons, III

 

Title:

Vice President

 

--------------------------------------------------------------------------------